Laxd, J.
This suit was instituted to recover certain tracts of land in the possession of defendant, and claimed by him as owner.
It was necessary, under the pleadings, for plaintiff to prove title in himself, and in order to do so, he had to prove the authority of an attorney in fact, who had made a conveyance of the lands, for two former proprietors, from whom he derived his alleged title. And for the purpose of proving such authority in the agent, he offered in evidence, two certified copies of acts of procuration which had been recorded in this State, on the oath of one of the subscribing witnesses.
The powers of attorney were acts under private signature, and the defendant objected to the introduction of the copies, on the ground that they were not the best evidence, and did not make proof of the originals. The objection was sustained, and the plaintiff took his bill of exceptions to the ruling ■ of the court. The cause was tried, and a final judgment rendered in favor of defendant.
The District Judge did not err in rejecting the copies offered in evidence. In the case of Norwood v. Green, 5 N. S. 176, it was held that the copy of an act under private -signature did not prove the genuineness of the original, although admitted to record on the affidavit of a subscribing witness, for the reason, the proof of execution was ex parte
In the case of Parham v. Murphee, it was directly held that a certified copy of a power of attorney did not make proof of the original. 4 N. S. 355. The Judge, however, erred in rendering a final judgment against the plaintiff, the judgment should have been one of nonsuit.
It is, therefore, ordered, adjudged and decreed, that the judgment be reversed ; and it is now ordered, adjudged and decreed, that there be judgment against the plaintiff as in case of nonsuit, and that he pay the costs of the lower court, and the defendant pay the costs of this appeal.